Citation Nr: 1403160	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-27 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and major depressive disorder (hereinafter "PTSD").

2.  Entitlement to an evaluation in excess of 30 percent for the service-connected PTSD.

3.  Entitlement to an evaluation in excess of 10 percent prior to December 21, 2012, and in excess of 40 percent thereafter, for the service-connected bilateral hearing loss.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.    

The Veteran presented testimony before the Board in January 2012; a transcript has been associated with the claims folder.

The matter was previously before the Board in December 2012 and remanded for further development and adjudication.  

The claims for hypertension and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Prior to January 30, 2012, based on audiometric test results, the service-connected bilateral hearing loss is shown to be productive of disability resulting in at worse a Level IV designation in each ear left ear under 38 C.F.R. § 4.85, Table VI, for hearing impairment based on puretone threshold average and speech discrimination, which results in no more than a 10 percent rating under Table VII.  

2.  From January 30, 2012, based on audiometric test results, the service-connected bilateral hearing loss is shown to be productive of disability resulting in at worse a Level VI designation in the right ear and the left ear tests results translate to a Level VII designation under Table VI, which results in no more than a 30 percent rating under Table VII; applying the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) for the left ear does not result in a higher rating

3.  From December 21, 2012, based on audiometric test results, the service-connected bilateral hearing loss is shown to be productive of disability resulting in at worse a Level VII designation in each ear under Table VI, which results in no more than a 40 percent rating under Table VII; applying the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) for the left ear does not result in a higher rating.     

4.  The service-connected PTSD was shown to be produce sleeplessness, nightmares, depression, occasional panic attacks when in crowded places or subject to stress, and some disturbance of motivation and mood; however, at no time during the period of the appeal, was the PTSD shown to have been productive of symptomatology consistent with flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory; impaired abstract thinking; or difficulty maintaining effective work relationships.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent prior to January 30, 2012, for the service-connected bilateral hearing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 including Tables VI -VII (2013).

2.  The criteria for the assignment of a 30 percent rating, and no higher, for the service-connected bilateral hearing have been met as of January 30, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 including Tables VI -VII (2013).

3.  The criteria for the assignment of a rating in excess of 40 percent from December 21, 2012, for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 including Tables VI -VII (2013).

4.  The criteria for the assignment of an evaluation in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in November 2009; notice pursuant to the Dingess decision was included.  

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Bilateral Hearing Loss

Historically, service connection was awarded for bilateral hearing loss in a February 2007 decision.  An initial 10 percent evaluation was assigned effective in April 2006.    The Veteran filed a claim for increase in October 2009.  The RO continued the 10 percent rating in a March 2010 rating decision, which is the subject of the instant appeal.  In April 2013, the RO awarded an increase to 40 percent effective December 21, 2012.  His claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).  Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  
In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds the following: a rating in excess of 10 percent is not warranted prior to January 30, 2012;  a 30 percent rating is warranted from January 30, 2012, but no higher; and a rating in excess of 40 percent is not warranted from December 12, 2012.  See 38 C.F.R. §§ 4.3, 4.7; see Hart, supra.  

In this regard, prior to January 30, 2012, a February 2010 audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
70
90
LEFT
40
50
60
70
90

The Veteran's right ear manifested an average puretone threshold of 68 decibels  and the left ear manifested an average puretone threshold of 64.  Speech discrimination was 76 percent in each ear.    

The test results translate to a Level IV designation in each ear under Table VI for hearing impairment based on puretone threshold average and speech discrimination.  See 38 C.F.R. § 4.85(d).  Together a Level IV and a Level IV results in a 10 percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  The Veteran's sensorineural hearing loss not did fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b).  

On January 30, 2012, a VA audiogram contained puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
70
80
LEFT
50
55
65
75
80

The Veteran's right ear manifested an average puretone threshold of 65 decibels and the left ear manifested an average puretone threshold of 69.  Speech discrimination was 64 percent in the right ear and 60 percent in the left ear.    

The right ear test results translate to a Level VI designation and the left ear tests results translate to a Level VII designation under Table VI.  See 38 C.F.R. § 4.85(d).  Together a Level VII and a Level VI results in a 30 percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

The Veteran's sensorineural hearing loss fell under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels at each threshold or more in the left ear.   When applying the Veteran's numeric designation of hearing impairment under Table VIa (Level V), it results in no more than a 20 percent rating.  It did not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b).

From December 21, 2012, no higher than a 40 percent rating is warranted for bilateral hearing loss.  In this regard, on VA examination on December 21, 2012, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
65
75
80
LEFT
50
60
70
75
80

The Veteran's right ear manifested an average puretone threshold of 66 decibels and the left ear manifested an average puretone threshold of 71.  Speech discrimination was 60 percent in the right ear and 60 percent in the left ear.      

The test results translate to a Level VII designation in each ear under Table VI.  See 38 C.F.R. § 4.85(d).  Together a Level VII and a Level VII results in a 40 percent rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

Again, the Veteran's sensorineural hearing loss fell under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels at each threshold or more in the left ear.   When applying the Veteran's numeric designation of hearing impairment under Table VIa (Level VI), it results in no more than a 30 percent rating.  It did not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b).

The record does show the Veteran has been wearing hearing aids for his hearing loss; however, this is not a factor in the evaluation of hearing impairment.  38 C.F.R. § 4.85.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Although the Board is mindful of the Veteran's description of his hearing loss (difficulty understanding conversation); regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  

Finally, there are no medical findings or other evidence that would allow for the assignment of disability ratings other than what has been discussed in the instant decision at any time during the period of time under consideration.  Hart, supra. 

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

PTSD

Historically, service connection was awarded for PTSD in a February 2007 decision.  An initial 30 percent evaluation was assigned effective in April 2006.    The Veteran filed a claim for increase in October 2009.  The RO continued the 30 percent rating in a March 2010 rating decision, which is the subject of the instant appeal.  

The service-connected PTSD disability has been assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the applicable criteria, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.7.  The pertinent evidence is as follows.  

VA outpatient treatment records dated between 2007 and 2009 were repeatedly negative for audio or visual hallucinations, suicidal or homicidal ideation, and delusions.  The Veteran did endorse nightmares, irritability, and sleeplessness.  His though process was consistently goal directed and his affect was mainly congruent with mood (isolated findings of blunted affect).  He was always oriented in all spheres and his speech was normal.  His memory remained intact and insight and judgment were fair.  His Global Assessment of Functioning Scale Score (GAF) ranged between 55 and 60, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), was indicative of only moderate symptoms.  The Board notes that the newer DSM-V has now been officially released.  However, 38 C.F.R. § 4.130  still explicitly refers instead to the DSM-IV.

The Board notes the Veteran reported panic attacks in March 2008 only when he was subject to a stressful situation or crowded places.  There was also some startle response at that time.  An entry dated in July 2009 found the Veteran did not meet the criteria for significant symptoms of PTSD.  

Upon VA examination in February 2010, the Veteran had been married for 39 years and had a good relationship with his wife and daughters.  He was also close with his older brother.  He got together weekly for dinner with other veterans after their group therapy.  He attended church.  He denied any physical fights or legal issues.  

Mental status examination showed the Veteran was appropriately dressed, alert and oriented.  His speech was pressured, but volume and tone were unremarkable.  His mood was anxious and depressed.  His affect was congruent and appropriate.  Thought content was unremarkable.  There were no delusions.  He denied suicidal ideation or homicidal ideation.  He reported having flashback related hallucinations of a burnt hand he found and a woman he saw who had been badly tortured (this is not documented elsewhere in the record).  He had panic attacks 9 to 10 times in the past year.  He woke frequently at night and was irritable.  He did not have any problems with personal hygiene.  He had attention and concentration issues, but not with memory.  He had avoidance behaviors.  He did not trust many people and avoided crowds.  He endorsed hypervigilance and exaggerated startle response.  He was assigned a GAF of 58 for only moderate symptoms.  The examiner noted that PTSD was not severe enough to prohibit him from working.  

VA outpatient treatment records dated in April 2010 show the Veteran's mood was stable and his anxiety had decreased.  He was well-kempt.  His speech was normal.  His affect was bright.  There were no delusions or hallucinations.  There were some complaints of nightmares.  He denied suicidal or homicidal ideation.  There were similar findings in 2011 and 2012.  His affect fluctuated between bright and congruent with mood.  In June 2012 his mood was stable.  In November 2012, he felt great and his affect was energetic.  

Upon VA examination in December 2012, the examiner noted there was an overlap of symptoms between PTSD and depression, to include loss of interest, sleep disturbance, and difficulties concentrating.  The examiner could not separate the effects of each and both appeared to contribute equally to his GAF of 65 (mild symptoms).  There was some occupational and social impairment with occasional decrease in work efficiency and intermittent periods  of inability to perform occupational task, though generally functioning satisfactorily.  

The Veteran had been married for 42 years.  He indicated that he snapped at his wife, but loved her.  He had good relationships overall with his wife and daughter.  He did not like crowds around him.  He had one close friend he talked to daily.  He stopped worked in 2007 due to physical symptoms from his diabetes.  He did indicate that in his last year of employment he snapped at supervisors and had some difficulty performing job tasks.  He worked as a bus driver for 28 years.  He denied any legal issues.  He was depressed and had low energy.  He woke not feeling rested (the Veteran also has sleep apnea).  He had mild problems with attention and concentration.  He denied any significant problems with memory.  He denied hallucinations or homicidal or suicidal ideation.  He denied having panic attacks.  He did not have any major problems with hygiene or self care.  

He avoided activities or places that aroused recollections of trauma.  He had diminished interest or participation in significant activities.  He felt detached or estranged from others.  He also endorsed sleeplessness, irritability, hypervigilance and exaggerated startle response.  He had disturbances of motivation and mood.  There were no obsessional rituals, spatial disorientation, delusions, hallucinations, grossly inappropriate behaviors, neglect of personal hygiene or appearance, disorientation to time or place, speech intermittently illogical, difficult understanding complex commands, impaired judgment or abstract thinking, or flattened affect.   The examiner concluded that the Veteran's PTSD had mild impact on his social and occupational functioning as reflected by his GAF score of 65.  The examiner indicated that although the Veteran was experiencing symptoms that were subjectively distressing for him, he was managing his symptoms in a way that limited their impact on social and occupational function.  The examiner found no evidence that PTSD symptoms ever significantly impacted the Veteran's occupational functioning as he worked successfully for the same company for 28 years.  

VA outpatient treatment records dated most recently in January 2013, reveal the Veteran was again well-kempt, oriented, and his speech normal.  He denied delusions, suicidal or homicidal ideation, and hallucinations.  His affect was congruent with his mood.  

An evaluation in excess of 30 percent, to include "staged" ratings, is not warranted for any period of appeal because the evidence does not show symptomatology consistent with flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory; or impaired abstract thinking.  The Veteran continued to have a good relationship with his wife and daughters.  His PTSD was found to produce only mild impairment in work productivity before he retired.  There were no disturbances of motivation and mood beyond symptoms of depression, anxiety, low energy, and diminished interest in activities, which is accounted for in the current 30 percent rating.  38 C.F.R. § 4.119; See Hart, supra.  

"Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Extraschedular Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The Board finds that the rating criteria used to evaluate the Veteran's service-connected bilateral hearing loss and PTSD reasonably describes his disability level and symptomatology.  Though the Veteran wears hearing aids and described difficulty understanding conversation, his hearing loss hinges on a mechanical application of specifically defined regulatory standards.  With regard to PSTD the symptoms of sleeplessness, nightmares, depression, and disturbances of motivation of mood and resulting impairment (mild to moderate symptoms as demonstrated by GAF scores between 55 and 65) fall within the schedular criteria.  The rating criteria contemplate higher ratings for bilateral hearing loss and PTSD, but the necessary criteria have not been found in the instant decision.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 10 percent prior to January 30, 2012, for the service-connected bilateral hearing loss is denied.

A 30 percent evaluation, and no higher, is warranted for the service-connected bilateral hearing loss from January 30, 2012, subject to the controlling regulations governing monetary awards.

An evaluation in excess of 40 percent from December 21, 2012, for the service-connected bilateral hearing loss is denied.

An evaluation in excess of 30 percent for the service-connected PTSD is denied.


REMAND

A preliminary review of the record reveals that the claims for hypertension and TDIU are not ready for appellate disposition.

As noted in the Introduction, the matter was most recently before the Board in December 2012 and remanded for further development and adjudication.   A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268   (1998).  As the orders of the Board were not complied with, the matter must be remanded so the Board's instructions can be carried out.  

By its prior remand, the Board specifically directed the AMC to afford the Veteran a VA examination to determine the etiology of the claimed hypertension.  The examiner was asked to opine whether hypertension was proximately due to or aggravated by the service-connected PTSD.  While the Veteran was afforded a VA examination in January 2013, the examiner failed to address the aggravation component of the question.  The Board is thus compelled to remand for corrective action.  Stegall, supra. 

Consideration of the TDIU issue is deferred since the outcome of the hypertension claim may impact the TDIU issue.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the January 2013 VA examiner, or a similarly qualified provider if he is unavailable, and ask the examiner to offer an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that hypertension was aggravated (chronically worsened) by the service-connected PTSD, and if aggravated by PTSD, a determination as to baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducing the baseline of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against service incurrence or causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of service connection for hypertension and the claim for TDIU in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


